Order entered May 1, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00503-CV

                  IN RE JAMES PENNEY AND RUTH PENNEY, Relator


                 Original Proceeding from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-06-1835-T

                                            ORDER
       Before the Court is the petition for writ of mandamus filed by James and Ruth Penney.

The Court requests that real parties in interest and respondent file their responses to the petition

for writ of mandamus, if any, by May 12, 2014.


                                                       /s/   JIM MOSELEY
                                                             JUSTICE